

117 HR 794 IH: National Climate Emergency Act of 2021
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 794IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Blumenauer (for himself, Ms. Ocasio-Cortez, Ms. Barragán, Mrs. Napolitano, Ms. Meng, Mr. Welch, Mr. Espaillat, Mr. Nadler, Mr. Quigley, Mr. Levin of Michigan, Ms. Velázquez, Mr. Lowenthal, Ms. Norton, Mr. Levin of California, Ms. Matsui, Mr. DeSaulnier, Ms. Pressley, Ms. Clarke of New York, Mr. Jones, Ms. Schakowsky, Mr. Cohen, Mr. Gomez, Mr. Yarmuth, Ms. Bonamici, Mr. Neguse, Mr. Khanna, Mr. Huffman, Mr. Bowman, and Ms. Jayapal) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Financial Services, Education and Labor, Energy and Commerce, Natural Resources, Agriculture, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the President to declare a national climate emergency under the National Emergencies Act, and for other purposes.1.Short titleThis Act may be cited as the National Climate Emergency Act of 2021 or the Climate Emergency Act of 2021.2.FindingsCongress finds the following:(1)The years 2010 to 2019 were the hottest decade on record.(2)Global atmospheric concentrations of the primary global warming pollutant, carbon dioxide—(A)have increased by 40 percent since preindustrial times, from 280 parts per million to 415 parts per million, primarily due to human activities, including the burning of fossil fuels and deforestation;(B)are rising at a rate of 2 to 3 parts per million annually; and(C)must be reduced to not more than 350 parts per million, and likely lower, if humanity wishes to preserve a planet similar to that on which civilization developed and to which life on Earth is adapted, according to former National Aeronautics and Space Administration climatologist Dr. James Hansen.(3)Global atmospheric concentrations of other global warming pollutants, including methane, nitrous oxide, and hydrofluorocarbons, have also increased substantially since preindustrial times, primarily due to human activities, including the burning of fossil fuels.(4)Climate science and observations of climate change impacts, including ocean warming, ocean acidification, floods, droughts, wildfires, and extreme weather, demonstrate that a global rise in temperature of 1.5 degree Celsius above preindustrial levels is already having dangerous impacts on human populations and the environment.(5)According to the 2018 National Climate Assessment, climate change due to global warming has caused, and is expected to continue to cause, substantial interference with and growing losses to human health and safety, infrastructure, property, industry, recreation, natural resources, agricultural systems, and quality of life in the United States.(6)According to the National Oceanic and Atmospheric Administration, climate change is already increasing the frequency of extreme weather and other climate-related disasters, including drought, wildfire, and storms that include precipitation.(7)Climate-related natural disasters have increased exponentially over the past decade, costing the United States more than double the long-term average during the period of 2014 through 2018, with total costs of natural disasters during that period of approximately $100,000,000,000 per year.(8)According to the Centers for Disease Control and Prevention, there are wide-ranging, acute, and fatal public health consequences from climate change that impact communities across the United States.(9)According to the National Climate and Health Assessment of the United States Global Change Research Program, climate change is a significant threat to the health of the people of the United States, leading to increased—(A)temperature-related deaths and illnesses;(B)air quality impacts;(C)extreme weather events;(D)numbers of vector-borne diseases;(E)waterborne illnesses;(F)food safety, nutrition, and distribution complications; and(G)mental health and well-being concerns.(10)The consequences of climate change already disproportionately impact frontline communities and endanger populations made especially vulnerable by existing exposure to extreme weather events, such as children, the elderly, and individuals with pre-existing disabilities and health conditions.(11)Individuals and families on the frontlines of climate change across the United States, including territories, living with income inequality and poverty, institutional racism, inequity on the basis of gender and sexual orientation, poor infrastructure, and lack of access to health care, housing, clean water, and food security are often in close proximity to environmental stressors or sources of pollution, particularly communities of color, indigenous communities, and low-income communities, which—(A)are often the first exposed to the impacts of climate change;(B)experience outsized risk because of the close proximity of the community to environmental hazards and stressors, in addition to collocation with waste and other sources of pollution; and(C)have the fewest resources to mitigate those impacts or to relocate, which will exacerbate preexisting challenges.(12)According to Dr. Beverly Wright and Dr. Robert Bullard, environmental and public health threats from natural and human-made disasters are not randomly distributed, affecting some communities more than others, and therefore a response to the climate emergency necessitates the adoption of policies and processes rooted in principles of racial equity, self-determination, and democracy, as well as the fundamental human rights of all people to clean air and water, healthy food, adequate land, education, and shelter, as promulgated in the 1991 Principles of Environmental Justice.(13)Climate change holds grave and immediate consequences not just for the population of the United States, including territories, but for communities across the world, particularly those communities in the Global South on the frontlines of the climate crisis that are at risk of forced displacement.(14)Communities in rural, urban, and suburban areas are all dramatically affected by climate change, though the specific economic, health, social, and environmental impacts may be different.(15)The Department of State, the Department of Defense, and the intelligence community have identified climate change as a threat to national security, and the Department of Homeland Security views climate change as a top homeland security risk.(16)Climate change is a threat multiplier with the potential—(A)to exacerbate many of the challenges the United States already confronts, including conflicts over scarce resources, conditions conducive to violent extremism, and the spread of infectious diseases; and(B)to produce new, unforeseeable challenges in the future.(17)The United Nations Intergovernmental Panel on Climate Change projected in 2018 that the Earth could warm 1.5 degrees Celsius above preindustrial levels as early as 2030.(18)The climatic changes resulting from global warming above 1.5 degrees Celsius above preindustrial levels, including changes resulting from global warming of more than 2 degrees Celsius above preindustrial levels, are projected to result in irreversible, catastrophic changes to public health, livelihoods, quality of life, food security, water supplies, human security, and economic growth.(19)The United Nations Intergovernmental Science-Policy Platform on Biodiversity and Ecosystem Services found in 2019 that human-induced climate change is pushing the planet toward the sixth mass species extinction, which threatens the food security, water supply, and well-being of billions of people.(20)According to climate scientists, limiting global warming to not more than 1.5 degrees Celsius above preindustrial levels, and likely lower, is most likely to avoid irreversible and catastrophic climate change.(21)Even with global warming up to 1.5 degrees Celsius above preindustrial levels, the planet is projected to experience—(A)a significant rise in sea levels;(B)extraordinary loss of biodiversity; and(C)intensifying droughts, floods, wildfires, and other extreme weather events.(22)According to climate scientists, addressing the climate emergency will require an economically just phase-out of the use of oil, gas, and coal in order to keep the carbon that is the primary constituent of fossil fuels in the ground and out of the atmosphere.(23)The United Nations Intergovernmental Panel on Climate Change has determined that limiting warming through emissions reduction and carbon sequestration will require rapid and immediate acceleration and proliferation of far-reaching, multilevel, and cross-sectoral climate mitigation and transitions in energy, land, urban and rural infrastructure (including transport and buildings), and industrial systems.(24)In the United States, massive, comprehensive, and urgent governmental action is required immediately to achieve the transitions of those systems in response to the severe existing and projected economic, social, public health, and national security threats posed by the climate crisis.(25)The massive scope and scale of action necessary to stabilize the climate will require unprecedented levels of public awareness, engagement, and deliberation to develop and implement effective, just, and equitable policies to address the climate crisis.(26)The Constitution of the United States protects the fundamental rights to life, liberty, property, and equal protection of the laws.(27)A climate system capable of sustaining human life is fundamental to a free and ordered society, and is preservative of fundamental rights, including the rights to life, liberty, property, personal security, family autonomy, bodily integrity, and the ability to learn, practice, and transmit cultural and religious traditions.(28)The United States has a proud history of collaborative, constructive, massive-scale Federal mobilizations of resources and labor in order to solve great challenges, such as the Interstate Highway System, the Apollo 11 Moon landing, Reconstruction, the New Deal, and World War II.(29)The United States stands uniquely poised to substantially grow the economy and attain social and health benefits from a massive mobilization of resources and labor that far outweigh the costs climate change will inflict as a result of inaction.(30)Millions of middle class jobs can be created by raising labor standards through project labor agreements and protecting and expanding the right of workers to organize so that workers in the United States and the communities of those workers are guaranteed a strong, viable economic future in a zero-emissions economy that guarantees good jobs at fair union wages with quality benefits.(31)Frontline communities, Tribal governments and communities, people of color, and labor unions must be equitably and actively engaged in the climate mobilization, in such a way that aligns with the 1996 Jemez Principles of Democratic Organizing, and prioritized through local climate mitigation and adaptation planning, policy, and program delivery so that workers in the United States, and the communities of those workers, are guaranteed a strong, viable economic future.(32)A number of local jurisdictions and governments in the United States, including New York City and Los Angeles, and across the world, including the United Kingdom, the Republic of Ireland, Portugal, and Canada, have already declared a climate emergency, and a number of State and local governments are considering declaring a climate emergency.(33)State, local, and Tribal governments must be supported in efforts to hold to account those whose activities have deepened and accelerated the climate crisis and who have benefitted from delayed action to address the climate change emergency and to develop a clean energy economy.(34)A collaborative response to the climate crisis will require the Federal Government to work with international, State, and local governments, including with those governments that have declared a climate emergency, to reverse the impacts of the climate crisis.(35)The United States has an obligation, as a primary driver of accelerated climate change, to mobilize at emergency speed to restore a safe climate and environment not just for communities of the United States but for communities across the world, particularly those on the frontlines of the climate crisis which have least contributed to the crisis, and to account for global and community impacts of any actions it takes in response to the climate crisis.3.Emergency declaration(a)In generalThe President shall declare a national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1621) with respect to climate change.(b)ResponseIn responding to the national emergency declared pursuant to subsection (a), the President shall ensure that the Federal Government—(1)invests in large scale mitigation and resiliency projects, including projects that—(A)upgrade the public infrastructure to expand access to clean and affordable energy, transportation, high-speed broadband, and water, particularly for public systems;(B)modernize and retrofit millions of homes, schools, offices, and industrial buildings to cut pollution and costs;(C)invest in public health, in preparation for and in response to increasingly extreme climatic events;(D)protect and restore wetlands, forests, public lands, and other natural climate solutions;(E)create opportunities for farmers and rural communities, including by bolstering regenerative agriculture, and invest in local and regional food systems that support farmers, agricultural workers, healthy soil, and climate resilience; (F)develop and transform the industrial base of the United States, while creating high-skill, high-wage manufacturing jobs across the country, including by expanding manufacturing of clean technologies, reducing industrial pollution, and prioritizing clean, domestic manufacturing for the aforementioned investments; and(G)establish new employment programs, as necessary, to meet the goals described in subparagraphs (A) through (F);(2)makes investments that enable—(A)a racially and socially just transition to a clean energy economy by ensuring that at least 40 percent of investments flow to historically disadvantaged communities;(B)greenhouse gas emission reductions;(C)resilience in the face of climate change impacts;(D)a racially and socially just transition to a clean energy economy;(E)small business support, especially for women and minority-owned businesses; and(F)the expansion of public services;(3)avoids solutions that—(A)increase inequality;(B)exacerbate, or fail to reduce, pollution at source;(C)violate human rights;(D)privatize public lands, water, or nature;(E)expedite the destruction of ecosystems; or(F)decrease union density or membership;(4)creates jobs that conform to labor standards that—(A)provide family sustaining wages and benefits;(B)ensure safe workplaces;(C)protect the rights of workers to organize; and(D)prioritize the hiring of local workers to ensure wages stay within communities and stimulate local economic activity;(5)prioritizes local and equitable hiring and contracting that creates opportunities for—(A)communities of color and indigenous communities;(B)women;(C)veterans;(D)LGBTQIA+ individuals;(E)disabled and chronically ill individuals; (F)formerly incarcerated individuals; and(G)otherwise marginalized communities;(6)combats environmental injustice, including by—(A)curtailing air, water, and land pollution from all sources;(B)removing health hazards from communities;(C)remediating the cumulative health and environmental impacts of toxic pollution and climate change; (D)ensuring that affected communities have equitable access to public health resources that have been systemically denied to communities of color and Indigenous communities; and(E)upholding the fundamental rights of all Americans from the perils of climate change; and(7)reinvests in existing public sector institutions and creates new public sector institutions, inspired by and improving upon New Deal-era institutions by addressing historic inequities, to strategically and coherently mobilize and channel investments at the scale and pace required by the national emergency declared pursuant to subsection (a).(c)ReportNot later than 1 year after the date of enactment of this Act, and every year thereafter, the President shall submit to Congress a report describing actions taken in response to the national emergency declared pursuant to subsection (a).